Title: To John Adams from Samuel Ringgold, 8 June 1798
From: Ringgold, Samuel
To: Adams, John



To the President the Senate, and house of Representatives of the united States of America—
Washington County June 8th 1798

We the volunteer Troop of horse called the federal blues of Washington County, and state of Maryland, Commanded by Captain Samuel Ringgold—Convinced that the executive Goverment of the united states in their late attempt to settle the existing differences between the two republics, were actuated by a sincere desire to preserve peace (that first of blessings) with that Nation; and viewing the conduct of the executive Directory of France towards our envoys as highly improper make known to you our determination to support with our lives and Fortunes, all such Constitutional measures, as the Goverment of the United States, shall in their wisdom think most expedient to adopt—
Signed by order of the troop
Samuel RinggoldCaptain